United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             03-21022
                         Summary Calendar




                      THE SOCIETY OF LLOYD’S,

                                                 Plaintiff-Appellee,
                              VERSUS

                           KEVIN COHEN,

                                                Defendants-Appellant.


           Appeal from the United States District Court
                For the Southern District of Texas
                           (H-02-MC-464)



Before DUHÉ, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:1

      Plaintiff-Appellee the Society of Lloyd’s obtained a default

judgment in England against Defendant-Appellant Kevin Cohen for

premiums he owed in connection with underwriting obligations.

Lloyd’s then brought this action in federal district court seeking

recognition of its judgment as final and enforceable, entitled to

full faith and credit in Texas.   In a motion for non-recognition of

the foreign country judgment, Cohen asked the district court to



  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
find that service of process upon a “substitute agent” in England

was unacceptable and that he did not receive proper notice of the

English law suit before suffering a default judgment. The district

court denied the motion and       enforced the default judgment against

Cohen.    Because Cohen agreed to submit to the jurisdiction of the

courts of England, we affirm.

                                       I.

      The parties agree that the Uniform Foreign Money-Judgments

Recognition Act, or Texas Recognition Act, governs whether the

judgment will be enforced in Texas.2             The Act makes enforceable any

“foreign   country   judgment     that      is    final   and   conclusive   and

enforceable where rendered.”3          Under the Texas Recognition Act, a

foreign country judgment “is not conclusive if . . . the foreign

country    court   did   not    have    personal      jurisdiction   over    the

defendant.”4

      Cohen’s challenge to service of process is a challenge to

personal jurisdiction.5        The Society of Lloyd’s served process on



  2
      The Act is found in Tex. Civ. Prac. & Rem. Code Ann. §§
36.001-36-008 (West 1997); see Banque Libanaise Pour Le Commerce v.
Khreich, 915 F.2d 1000, 1004 (5th Cir. 1990) for its applicability.
  3
Tex. Civ. Prac. & Rem. Code Ann. §§ 36.002(a)(1), 36.004 (West
1997).
  4
      Id. § 36.005(a)(2).
  5
    Terry v. Raymond Int'l, Inc., 658 F.2d 398, 401, 403 (5th Cir.
1981)(recognizing service of process, along with amenability to
jurisdiction, as a “component of personal jurisdiction”), cert.
denied, 456 U.S. 928, 102 S. Ct. 1975, 72 L. Ed. 2d 443 (1982).

                                        2
an entity in London called Additional Underwriting Agencies [No.

9], Ltd., or AUA9, as “substitute agent” rather than on Mr. Cohen

personally.

      As part of a Reconstruction and Renewal Plan established to

settle underwriting losses arising from toxic tort litigation,

English legislation granted Lloyd’s the authority to appoint AUA9

to sign a reinsurance contract on behalf of Cohen and other Names,

binding them without their consent.6            AUA9 did enter into the

reinsurance contract, called the Equitas contract, under which

Cohen owes premiums.

      Cohen   challenges   Lloyd’s       appointment   of   AUA9   as   agent

specifically for service of process.7         The Equitas contract itself

and not the enabling legislation is the purported source of Lloyd’s

right to appoint AUA9 as agent for service of process.                  That

contract provided that each Name not domiciled in England

      irrevocably appoints [AUA9] as agent to accept service of
      any proceedings in the English courts on his behalf. If
      for any reason such agent shall cease to act as agent for
      service of process of any Name, that Name . . . shall
      forthwith appoint a replacement agent, approved by ERL,
      in London.8

      Cohen wrote Lloyd’s, however, advising that no person in

  6
    “Names” are the entities like Cohen who underwrite insurance,
constituting the Society of Lloyd’s. They accept an amount of the
premium and undertake unlimited liability for the share of the risk
assigned to them.
  7
     Cohen does not challenge the power to appoint AUA9 to sign the
Equitas contract and bind Cohen to liability.
  8
Rawle 204 at ¶ 25.2 (emphasis added).

                                     3
England had authority to accept service of process on his behalf.9

Cohen    thus    maintains       that       he    terminated          AUA9's    authority     as

substitute agent for service.

       When Cohen signed a General Undertaking to become a Name, he

“irrevocably agree[d] to submit to the jurisdiction of the courts

of England.”10      That agreement defeats his challenge to the foreign

judgment    based      on   a   service-of-process                  objection    to     personal

jurisdiction. The Texas Recognition Act states expressly, “A court

may not refuse to recognize a foreign country judgment for lack of

personal    jurisdiction         if     .    .        .    the    defendant    prior     to   the

commencement      of   the      proceedings               had    agreed   to   submit    to   the

jurisdiction of the foreign country court with respect to the

subject matter involved.”11             Since Cohen entered such an agreement

before Lloyd’s began the proceedings against him, the district

court simply could not sustain Cohen’s challenge to personal

jurisdiction.

                                                 II.

       Cohen also challenges the notice provided him of the suit.


  9
Rawle 26.
  10
Rawle 266 ¶ 2.2. That agreement “to submit to the jurisdiction”
of the courts is in addition to a forum-selection clause, providing
that the courts of England shall have exclusive jurisdiction. Id.
Similarly, the Equitas contract under which Cohen was found to owe
premiums provides that each Name irrevocably agrees to submit to
the jurisdiction of the High Court of England. R.205.
  11
Tex. Civ. Prac. & Rem. Code Ann. § 36.006(a)(3) (emphasis
added).

                                                  4
The Texas Recognition Act provides the court discretion not to

recognize a foreign country judgment if the defendant “did not

receive notice of the proceedings in sufficient time to defend.”12

The district court determined that Cohen received adequate notice

through the service of the agent because his attempted revocation

of the agency was ineffective.

       Relying on the Equitas contract provision quoted above, the

court held that it was the agent AUA9 and not Cohen who had the

right to    revoke   the   agent’s    authority   and   that   from   Cohen’s

perspective, the appointment was irrevocable.13          Accordingly, AUA9

remained Cohen’s agent and through the agent, Cohen received

sufficient notice of the proceedings.        We discern no error in this

holding and affirm.

                                     III.

       Finding no error in the court’s analysis on either point, we

       AFFIRM.




  12
       Id. § 36.005(b)(1).
  13
      Noting that the agency was created not for the benefit of the
principle, Cohen, but for the benefit of another, Lloyd’s, the
court deemed the authority granted to the agent to be a “power
given as security.” Applying common law (Restatement of Agency)
the court then noted that the revocability of an agency differs for
the two: while an agency created for the benefit of the principle
is revocable by the principle, the power given as security (not
created for the benefit of the principle) is revocable only in
accordance with the agreement by the which the power was created.
The court held that the Equitas contract was the agreement by which
the power was created and looked to that contract for the rights of
revocation.

                                       5